Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This is a response to an amendment filed August 15th, 2022. By the amendment claims 8-14 are new and pending with claims 1-7 being canceled. The applicant’s amendments to the drawings and specification are accepted.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Rowland on August 25th, 2022.

Claim 13, line 3 is changed from “determining the sex of the bird egg with the method according to claim 8, the”

To --determining the sex of the bird egg, the--

Claim 13, line 14 is changed from “wherein the axes are configured to be rotated such that, if the embryo drifts

To --wherein the central controller is configured to rotate the axes such that, if the embryo drifts-- 

Allowable Subject Matter
Claims 8-14 are allowable.

Claims 8 and 13 would be allowable for disclosing “twisting shafts that are rotatable/tiltable in an xy-plane by means of a motor-controlled tilt apparatus, which is connected to a central controller, so that should the position of the embryo deviate from the central egg axis the deviating position of the embryo is brought into the immediate region of the egg axis in a centered fashion and a minimum distance is obtained between the arch of the inner shell membrane and the embryo.”

The closest prior art of Hurlin et al. (US10458967), discloses a method for positioning a measuring point on at least one blood-carrying vessel of an opened bird egg to subsequently determine the sex of the bird egg (Abstract; Col. 2, L28-34) with a production of a hole (opening 31) on the bird egg (12), which comprises at least a blunt end (14) and a pointed end (not labeled in Figs.) as well as an egg shell (not labeled separately from components) having an inner shell membrane (19), an outer shell membrane (20) located more proximately to the calcareous shell (11) of the bird egg, wherein the bird egg is opened (opening 31) in order to perform at least one optical measurement related to the blood (Col. 9, L42-46), the method comprising carrying out  production of the hole at the blunt end of the bird egg is carried out by means of a hole-producer (working device 8 creating break point 30 which then is removed to create opening 31), wherein the hole affects the calcareous shell and the outer shell membrane (Col. 9, L34-40), which forms an air space (air cell 13) with an inner shell membrane, and the inner shell membrane remains intact (Fig. 5), wherein in the region of the hole at the blunt end beneath the intact inner shell membrane at least one blood vessel is registered (via candling device 40) and the blood therein is excited by means of a preset incident radiation (Col. 9, L42-46), with the back-scattered radiation of the blood, which radiation is conducted through the intact inner shell membrane and is related to the blood, being measured, detected (Col. 9, L42-46), and evaluated for determining the sex (Abstract).  
Although tilting of egg trays is known in the art from Vishnia (US 10477841), Vishnia performs this step during incubation. There is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art tilt the egg trays during analysis as recited in the claims.

Claims 9-12 and 14 are allowable by virtue of their dependencies 

Response to Arguments
	The applicant’s arguments are found persuasive. A Notice of Allowance is issued herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653